              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:20-cr-00091-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
              vs.               )                    ORDER
                                )
QUINLAN DRAKE SCISM,            )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Defendant’s Motion to

Substitute Sentencing Memorandum and Seal Exhibit [Doc. 28].

      The Defendant, through counsel, moved the Court for leave to file a

Sentencing Memorandum and exhibits thereto under seal in this case. [Doc.

23]. The Court denied that motion without prejudice to the filing of a Motion

to Seal that identifies with specificity the portions of the sentencing

memorandum and exhibits sought to be sealed and provides sufficient basis

for the sealing thereof.   [Doc. 27].   The Court further directed that the

Sentencing Memorandum and exhibits thereto [Docs. 24, 24-1, 24-2, 24-3,

24-4] would remain temporarily under seal until further Order of this Court.

[Doc. 27 at 3].




     Case 1:20-cr-00091-MR-WCM Document 32 Filed 04/27/21 Page 1 of 4
      The Defendant now submits a redacted version of the Sentencing

Memorandum and moves to seal only Exhibit D [Doc. 24-4] to the original

Sentencing Memorandum. For grounds, counsel states that Exhibit D is the

Defendant’s psychosexual evaluation and contains confidential medical

information and psychological testing, and that the redacted portions of the

Sentencing Memorandum reference this report. [Doc. 28].

      Before sealing a court document, the Court must “(1) provide public

notice of the request to seal and allow interested parties a reasonable

opportunity to object, (2) consider less drastic alternatives to sealing the

documents, and (3) provide specific reasons and factual findings supporting

its decision to seal the documents and for rejecting the alternatives.”

Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000). In the present

case, the public has been provided with adequate notice and an opportunity

to object to the Defendant’s motion. The Defendant filed his motion and the

proposed redacted version of his Sentencing Memorandum on April 26,

2021, and they have been accessible to the public through the Court’s

electronic case filing system since that time. Further, the Defendant has

demonstrated that the redacted portions of the memorandum contain

confidential medical information and psychological testing, and that the

public’s right of access to such information is substantially outweighed by the
                                      2



     Case 1:20-cr-00091-MR-WCM Document 32 Filed 04/27/21 Page 2 of 4
Defendant’s competing interest in protecting the details of such information.

See United States v. Harris, 890 F.3d 480, 492 (4th Cir. 2018). Finally,

having considered less drastic alternatives to sealing the document, the

Court concludes that sealing of the unredacted Sentencing Memorandum is

necessary to protect the Defendant’s interest in preventing the disclosure of

this confidential medical information.

      Accordingly, the Defendant’s Motion to Substitute is granted, and

counsel shall be permitted to file the redacted Sentencing Memorandum in

the record. The unredacted version of the Sentencing Memorandum [Doc.

24] shall remain on the docket under seal.        Further, Exhibit D to the

Sentencing Memorandum [Doc. 24-4] shall remain under seal. The other

exhibits to the Sentencing Memorandum [Docs. 24-1, 24-2, 24-3] shall be

unsealed and made available to the public on the docket.

      IT IS, THEREFORE, ORDERED that the Defendant’s Motion to

Substitute Sentencing Memorandum and Seal Exhibit [Doc. 28] is

GRANTED, and the redacted Sentencing Memorandum [Doc. 28-1] shall be

filed in the record. The unredacted version of the Sentencing Memorandum

[Doc. 24] shall remain on the docket under seal. Further, Exhibit D to the

Sentencing Memorandum [Doc. 24-4] shall remain under seal. The other


                                         3



     Case 1:20-cr-00091-MR-WCM Document 32 Filed 04/27/21 Page 3 of 4
exhibits to the Sentencing Memorandum [Docs. 24-1, 24-2, 24-3] shall be

unsealed and made available to the public on the docket.
                               Signed: April 26, 2021
     IT IS SO ORDERED.




                                      4



     Case 1:20-cr-00091-MR-WCM Document 32 Filed 04/27/21 Page 4 of 4
